EXHIBIT 10.3


LONG TERM INCENTIVE – PERFORMANCE SHARE GRANT

  [Year] Fair Market Value as of [Date] [Price Per Share] Date of Grant [Date]
Performance Share Target   Performance Cycle [Date] through [Date]

Performance Goals: Each performance share award will be based on the Company’s
Total Shareholder Return (TSR) performance (which represents stock price
appreciation plus dividends reinvested) based on the three-year average relative
to an investor-owned utility peer group

Amount of Award: Actual awards will be based on company performance as specified
above, and can range from 0 to 200 percent of target. The amount distributable
to the Participant shall be determined in accordance with the following
schedule:

3-yr Total Shareholder Return - % of Target Value Percentile Relative to Peer
Group      Paid Out      90th percentile or greater [Percentage] 80th Percentile
[Percentage] 70th Percentile [Percentage] 60th Percentile [Percentage] 50th
Percentile [Percentage] 45th Percentile [Percentage] 40th Percentile
[Percentage] Below 40th Percentile [Percentage]

Performance Share payout: Subject to the terms of the Plan, Performance Shares
will be paid in Alliant Energy shares, or a combination of cash and shares, as
soon as practicable at the end of each performance cycle, but not later than
seventy-five days following the end of the performance cycle.

_________________________________________ SIGNATURE